It is indeed a pleasure and a privilege for me to take this opportunity to join all those colleagues who have spoken before me to express the deep satisfaction and sense of fulfillment which we all share in Ambassador Bouteflika's assumption of the high and responsible office of the presidency of the twenty-ninth session of the General Assembly. His unanimous election is a clear testimony to the high personal regard, esteem and confidence which he enjoys in the Assembly, as well as the recognition of the great respect and consideration which we all have for his great country and people. We are proud indeed of the leading role which Algeria, a sister African country, has always played and continues to play with tenacity and devotion in the cause of freedom, justice and peace for all mankind. We are fully confident that with his experience and background, and his total dedication to peace, freedom and justice, his term of office as President of this august Assembly will be crowned with success.
264.	May I also pay tribute to and congratulate his distinguished predecessor in office, Mr. Leopoldo Benites of Ecuador, for the efficient and successful manner in which he directed the work of the twenty eighth session of the General Assembly as well as the historic sixth special session.
265.		On behalf of my Government, I would also wish to pay tribute to our able and distinguished Secretary General, Mr. Kurt Waldheim, whom we had the pleasure of welcoming in the Gambia earlier this year, for his unswerving dedication to the principles and purposes of the Charter and his constant and untiring efforts for peace and justice throughout the world.
266.	It is with great satisfaction that my delegation welcomes the admission of three new Members to the Organization during this session. Considering the close proximity between the Gambia and GuineaBissau, and the affinity and complete solidarity between our peoples, I take particular pleasure in welcoming the Republic of GuineaBissau. Throughout their struggle for freedom and national sovereignty, we have always stood by our valiant brothers and neighbors. I am certain that our two small but determined countries will continue to cooperate in every field for the advancement of our peoples and for the maintenance of peace and justice. As we welcome GuineaBissau to the United Nations, we cannot help but express our hope that very soap Angola and Mozambique will also take their rightful place in the community of nations.
267.	I also wish to welcome Grenada and Bangladesh, two sister countries in our great Commonwealth, and look forward to closer relations and positive cooperation between our countries and peoples for creative works of peace and progress for all mankind.
268.	We extend our deep sympathy to the Government and people of Honduras in the disaster which has brought distress and suffering to that country. We sincerely hope that timely assistance by the world community will enable the brave people of Honduras to surmount their present difficulties and that life will soon return to normal in that great country.
269.	I should like to reiterate here today the abounding faith which the Republic of the Gambia places in the United Nations for achieving, maintaining and guaranteeing global peace. At the same time we realize that world peace is hard to attain without freedom and justice for all. But freedom and justice cannot be realized in an international economic system fraught with inequities, exploitation and indifference. We therefore believe that the present world economic system needs to be drastically restructured to reflect the aspirations and expectations of the vast majority of mankind, particularly the peoples of the developing world.
270.	The recent sixth special session of the Assembly, which met to discuss raw materials and economic development, demonstrated the growing concern with which those problems are viewed. The United Nations has a vital role to play, not only in ensuring world peace and security, but also in redressing the present inequitable world economic system. In effect, the two things are inseparable, for without doing the latter we cannot succeed in the former.
271.	The developing countries are struggling to build up their economies with a view to improving the standard of living of their people; but inequitable terms of trade, imported inflation and, recently , the energy crisis are together neutralizing all efforts in that direction. More needs to be done to find lasting solutions to those problems; and while the search for such solutions goes on, let us not forget the plight of the least developed countries, which are the hardest hit of all.
272.	In these days, when war has become so costly and destructive, so terrible in its impact and so unpredictable in its results, it is incredible that Members of the Organization still resort to it to settle their disputes. My Government is totally opposed to the threat or use of force for the settlement of disputes, believing as it does that in the United Nations we have the machinery for the peaceful settlement of differences among nations.
273.	We welcome the change in attitude evinced by the new regime in Portugal towards the liberation of the Portuguese territories in Africa. The recognition of the inalienable rights of the peoples of those territories to freedom and self-determination has not been achieved without much suffering and sacrifice. But the suffering and sacrifice have not been in vain. It is to be hoped that the United Nations and its specialized agencies will in due course rally to the call of those countries for assistance in the difficult task of nation building.
274.	The freedom and independence of Angola and Mozambique will, of course, create a new situation in the southern part of Africa. The struggle against the bastion of racial repression, apartheid South Africa, is bound to be intensified and a confrontation between black and white appears to be inevitable unless South Africa changes its apartheid policy in time. It is sincerely to be hoped that the leaders in South Africa will see reason before it is too late. Similarly, the racist regime of Ian Smith in Rhodesia should take stock of the situation and come to honorable terms with the African majority, to avert a holocaust.
275.	The international community has a heavy responsibility in ensuring that the fundamental rights of peoples everywhere are respected. Enslaved and oppressed peoples will always fight to assert their freedom and their rights. The theater of hostilities could therefore shift from IndoChina and the Middle East to southern Africa. My Government accordingly believes that the struggle against racism and oppression is a global responsibility which no Member of the United Nations can escape.
276.	In referring briefly to the situation in the Middle East, I would again call for a speedy solution to the problems of that area. The present state of uneasy peace in that part of the world should not divert our attention from the necessity for Israel to withdraw from ail occupied Arab lands, and to respect and restore the rights of the Palestinian people. A people cannot be forcibly ejected from its territory and be expected to acquiesce in the illegal and immoral acquisition of that territory. So long as the basic cause of the conflict in the Middle East -the forcible ejection of the Palestinians -remains, the region will continue to be a hotbed of hostilities, war and destruction.
277.	When the sixth special session convened, thanks to the farsighted vision of the President of the great country which the President of this Assembly represents, there was a glimmer of hope that at last the consciences of Member States had been awakened to the array of grave economic and social problems which threaten the very existence of the third world. It was expected that this would impel the developed world to demonstrate a greater moral and political commitment to the realization of our development goals. Despite those hopes, the international monetary crisis, imported inflation, the deterioration in the terms of trade and aid, and prevalent drought conditions continue to pose grave problems to the third world. No one will deny that the least developed countries are having to bail out fast in order merely to keep afloat. For the developing countries it would appear that aid will have to be accompanied by a disproportionate amount of high-quality technical assistance, to execute rather than to advise. Emergency aid must also go hand in hand with broad development efforts. Such development efforts, if immediate, will have to be based on inadequate data, with relatively high risks. But for many of us poorer nations it is that or nothing.
278.	On the question of inflation, it is unfortunate that in the industrialized countries this phenomenon is not only showing signs of gaining renewed strength but may well be accompanied by a sharp slowdown of economic activity -in other words a general recession in the industrialized world. The consequences of a persistent fall in export earnings, coupled with soaring prices for imported commodities, could be disastrous for the economies of many of us.
279.	The Gambia, along with the other members of the SudanoSahelian subregion and other parts of Africa, has been facing for the past few years the problems of severe and prolonged drought conditions. In the Gambia, annual rainfall has decreased to an alarming extent over the past three years. This has resulted in reduced yields in some parts of the country and complete crop failure in others.
280.	While local food production has drastically decreased, it has been revealed by our recent population census that approximately 10 per cent of the population are nonGambians, representing a rapid increase in migrants from surrounding countries over the last three years. That increase, which has no doubt resulted from the drought, has compounded our problems of procuring food, precipitated land problems relating to settlement and farming, and put an immense strain on our social and medical facilities. While friendly countries have been responsive to the critical and urgent needs of our drought stricken populations, continued and intensified international effort will be needed for the foreseeable future if those populations are to be brought back on the road to recovery. The drought conditions in certain parts of the world today must be regarded as a global problem, thereby strengthening the sense of solidarity and genuine good will that is required if we are to meet the challenge of such natural calamities.
281.	In Caracas, a little over a month ago, the Third United Nations Conference on the Law of the Sea adjourned its work at the end of a 10 week session. I am pleased to reiterate our sentiments of admiration and gratitude to the friendly Government and people of the Republic of Venezuela for the warm hospitality, solicitude and attention which characterized the stay of our delegation in that country.
282.	The Gambia is a developing country, dependent predominantly on an agrarian economy and under difficult constraints of Sahelian soil and unfavorable climatic conditions over the last few years. Nevertheless, my Government continues to ensure that the resources available to support our dense population and to provide for its material progress and protection are utilized to the full. Thus, we attached a great deal of hope to the deliberations and outcome of the Caracas Conference. The reports we have received so far on the work of the Conference have given us cause for guarded and cautious optimism. I regret to say, however, and without prejudice to the positive achievements of the Conference, that we have been persuaded to suspect that noble and well-intended declarations made at the Assembly were not given full practical effect at the Caracas Conference. It is the view of my delegation that the rich industrial and technologically advanced nations, which for so long dominated the world and commanded its resources, aimed at maintaining at Caracas a virtual status quo between the rich and the poor countries, thus serving to perpetuate the domination of the disadvantaged by the rich and powerful. My delegation regrets this attitude, but hopes that when the Conference resumes its work in Geneva next spring the rightful aspirations of the developing countries for a balanced and just regime for the exploitation of the resources of the seas and oceans beyond territorial limits will be matched by the appropriate political will of the rich, technologically advanced and privileged nations. If these hopes are fulfilled, the result would then augur handsomely for peace, justice, and the orderly exploitation of the resources of the global sea and for the equitable sharing of the proceeds for the benefit of all mankind.
283.	The problems of the Third United Nations Conference on the Law of the Sea, however, do not rest here. There is also the situation among the developing countries: the coastal vis-a-vis the landlocked and other geographically disadvantaged States. It is therefore the view of my delegation that, with regard to the proposed exclusive economic zones, the only sensible and realistic approach would be to adopt the OAU Declaration on the Law of the Sea adopted by the Council of Ministers of the OAU at its twenty first session, held at Addis Ababa in May 1973, and at its twenty-third session, held at Mogadiscio in June of this year. This Declaration not only recognizes the sovereignty of the coastal States over the proposed exclusive economic zones and all their resources but will also allow the full participation in the exploitation of the living resources of the zones by neighboring landlocked and other geographically disadvantaged States.
284.	We remain confident that in the present circumstances the continued efforts of the United Nations under its noble Charter represent a fountain of hope. The tenets of the common heritage of mankind, the equal sovereignty of all states and peoples, and the peaceful, orderly settlement of disputes, if given full rein, will surely bring peace, progress and prosperity to all. It is in this context that the Gambian delegation welcomes and supports the proposal, put forward by Morocco [2249th meeting, para 204] and Mauritania [2251st meeting, para. 162], that the problem of Spanish Sahara be referred to the International Court of Justice.
285.	Finally, I should like to register my Government's support for the untiring efforts that are being made to usher in a new era of international peace and understanding. It is my conviction that the prevailing spirit of detente between the superPowers will be further extended to cover the politico-economic relationship between the developed and the developing worlds. Global peace cannot endure in the midst of affluence for the few and poverty and penury for the many, and it behooves us all to rededicate ourselves to the search for solutions to the vexatious problems confronting the international community.
